COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-14-00323-CV


CHESAPEAKE OPERATING, INC.                                         APPELLANT

                                        V.

SAMUEL CROWDER AND JANE                                            APPELLEES
CROWDER


                                    ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 2011-008169-3

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered the “Joint Motion To Set Aside Judgment Of The Trial

Court And Remand For Dismissal Pursuant To Settlement Agreement” filed by

the parties. We construe this motion as a motion for voluntary dismissal of this

appeal. See Tex. R. App. P. 42.1(a)(2)(B). It is the court’s opinion that the


      1
      See Tex. R. App. P. 47.4.
motion should be granted; therefore, we set aside the trial court’s judgment

without regard to the merits and remand this case to the trial court to render

judgment in accordance with the parties’ agreement. See id.; Innovative Office

Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995) (order).

                                                 PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: December 4, 2014




                                   2